FDIC FEDERAL DEPOSIT INSURANCE CORPORATION (415) 546-0160 Legal Division, 25 Jessie Street at Ecker Square, Suite 1400, San Francisco, CA 94105 FAX: (415) 808-7942 December 4, 2007 UNITED STATES POSTAL SERVICE CERTIFIED - RETURN RECEIPT REQUESTED The Board of Directors Central Pacific Bank 220 South King Street Honolulu, HI 96813 Subject: Central Pacific Bank Honolulu, Hawaii Docket No. FDIC-06-205b (Joint Order Terminating An Order to Cease and Desist) Members of the Board: Please be advised that the ORDER TO CEASE AND DESIST issued in the above-captioned matter by the Federal Deposit Insurance Corporation ("FDIC") and the Hawaii Division of Financial Institutions ("HDFI") on November 29, 2006, has been terminated by the FDIC and the HDFI. For your records, please find enclosed a copy of the executed ORDER TERMINATING AN ORDER TO CEASE AND DESIST issued on behalf of the FDIC pursuant to delegated authority by Acting Regional Director Stan Ivie, Division of Supervision and Consumer Protection, San Francisco Regional Office; and Commissioner D. B. Griffin III of the HDFI issued on November 28, 2007. Sincerely, /s/ Elaine A. Laye Elaine A. Laye Senior Regional Attorney EAL:mb Enclosure FEDERAL DEPOSIT INSURANCE CORPORATION WASHINGTON, D.C. ) ) In the Matter of ) ) ORDER TERMINATING AN CENTRAL PACIFIC BANK ) ORDER TO CEASE AND DESIST HONOLULU, HAWAII ) ) Docket No. FDIC-06-205b (INSURED STATE NONMEMBER BANK) IT IS HEREBY ORDERED that the Order to Cease and Desist issued against Central Pacific Bank, Honolulu, Hawaii, pursuant to Section 8(b) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(b), and the Hawaii Revised Statutes, § 412:2-303, on November 29, 2006, be, and hereby is, terminated. Dated at San Francisco, California, this 28th day of November 2007. Federal Deposit Insurance Corporation Pursuant to delegated authority. /s/ Stan Ivie By: Stan Ivie Acting Regional Director Division of Supervision and Consumer Protection San Francisco Region Division of Financial Institutions, State of Hawaii /s/ D. B. Griffin III By: D. B. Griffin III Commissioner of Financial Institutions Division of Financial Institutions Department of Commerce and Consumer Affairs State of Hawaii
